Citation Nr: 1425084	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from November 1977 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


REMAND

The Veteran's service-connected disabilities include postoperative residuals of surgery for removal of a pterygium of the left eye, with correctable double vision and ocular hypertension.  

Although VA treatment record in February 2008, within one year of discharge from active service, diagnosed hypertension and was treated on a regimen of anti-hypertensive medication, the RO denied service connection as there was no history of blood pressure readings of predominantly 100 mg/dl. or more.  Thus, the RO found that hypertension had not manifested to a compensable degree within one year of discharge from active service.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013); see also 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran has subsequently submitted a list of blood pressure readings covering the period from July 1999 to March 2010.  Additionally, a December 2008 VA outpatient treatment record reported that the Veteran was prescribed medication for hypertension during a period of active military service.  

In view of the foregoing evidence, and the fact that the Veteran's service-connected left eye disorder includes ocular hypertension, the Board is of the opinion that a medical opinion is needed as to whether current hypertension is related to the Veteran's active duty service.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any previously or currently diagnosed hypertension is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed hypertension is related to the Veteran's active duty service.  The examiner must also state whether any previously or currently diagnosed hypertension is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

